Citation Nr: 1107319	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  02-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1964 to 
October 1967, which included service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was previously before the Board, and adjudicated in a 
decision dated in November 2006.  In that decision, the Board 
denied service connection for heart disease.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In an Order dated in June 2008, pursuant 
to a Joint Motion for Remand, the CAVC vacated the Board's 
November 2006 decision, and remanded this claim back to the Board 
for development consistent with the Joint Motion.

In January 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.  In addition to remanding the claim 
listed above, the Board also remanded a claim seeking service 
connection for PTSD.  That claim was subsequently granted by the 
AOJ, which constitutes a full grant of the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran had service in Vietnam during the Vietnam War, and 
his service qualifies under the presumption of service connection 
for specific diseases associated with herbicide exposure in 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The 
claim was remanded by the Board in January 2009 so that a medical 
opinion could be obtained regarding the Veteran's assertion that 
his heart disease was related to his PTSD.  However, subsequent 
to the Board's remand, effective August 31, 2010, the above 
regulations were amended to include a presumption of service 
connection for ischemic heart disease.  

The Board notes that while a diagnosis of ischemic heart disease 
was not included in the July 2010 examination, an October 2002 
nuclear cardiology addendum states, "Possible small area of 
basal infero-lateral ischemia."  The Board is also cognizant 
that the July 2010 examiner was not specifically asked to comment 
on the presence of ischemia.  As there is evidence suggesting the 
presence of the presumptive disease of ischemic heart disease, 
but no clear diagnosis of such, the Board has determined that an 
addendum opinion is necessary to fairly resolve the Veteran's 
claim.  

Finally, the Board notes that the Veteran is in receipt of 
Supplemental Security Income benefits from the Social Security 
Administration (SSA); however, it does not appear that pertinent 
records have been obtained.  

When VA has actual notice of the existence of relevant SSA 
records, the duty to assist includes requesting those records 
from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010) (finding that VA must seek to obtain relevant records 
under 38 U.S.C. § 5103A when "there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (finding VA's duty to assist specifically 
includes requesting information from other Federal departments).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether SSA is in possession of 
records pertinent to the matter on appeal, 
and if so, obtain those records.  

2.  Obtain a supplemental opinion from the 
examiner who conducted the July 2010 heart 
examination.  If the examiner is not 
available, obtain an opinion from another 
medical professional.  If such medical 
professional determines that additional 
examination of the Veteran is necessary in 
order to provide a reliable diagnosis, such 
examination should be scheduled.  However, 
the Veteran should not be required to report 
for another examination as a matter of 
course, if it is not found to be necessary.  
The claims folder must be made available to 
and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to 
specifically review the October 2002 finding 
of basal infero-lateral ischemia, and 
determine based on the evidence in the claims 
file whether a diagnosis of ischemic heart 
disease is warranted.  The supporting 
rationale for all opinions expressed must 
also be provided.

3.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

